Citation Nr: 0507301	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-27 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a heart 
disability based on additional disability due to Department 
of Veterans Affairs (VA) treatment.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1959.

By decision dated in October 1984, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for chronic lumbosacral myositis on the basis that 
the back disability did not have its onset in service.  By 
letter dated in January 2001, the Regional Office (RO) 
informed the veteran that new and material evidence had not 
been received to reopen his claim for service connection for 
a back disability.  He was provided with notice of his right 
to appeal, but a timely appeal was not received.  Recently, 
he has submitted additional evidence seeking to reopen his 
claim.  By rating action dated in January 2003, the RO 
concluded that the additional evidence was not new and 
material, and the veteran's claim for service connection for 
a back disability remained denied.  

Following the receipt of additional service medical records, 
the RO advised the veteran in the supplemental statement of 
the case issued in November 2004 that the evidence was new 
and material, but continued the denial of the claim on the 
merits.  Nevertheless, the Board must also assess whether new 
and material evidence has been submitted sufficient to reopen 
the claim of service connection.  Wakeford v. Brown, 8 Vet. 
App. 237 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board recharacterized this matter as set 
forth on the cover page. 

The reopened claim of entitlement to service connection for a 
back disability, and entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart 
disability based on additional disability due to VA 
treatment, are addressed in the REMAND below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By an unappealed letter determination dated in January 
2001, the RO found new and material evidence had not been 
received to reopen a claim for service connection for a back 
disability.

2.  The additional evidence received since the January 2001 
determination, considered in conjunction with the record as a 
whole, is not cumulative of the evidence previously 
considered and provides a reasonable possibility of 
substantiating the claim for service connection for a back 
disability.  


CONCLUSIONS OF LAW

Evidence received since the January 2001 RO decision is new 
and material, and the claim for service connection for a back 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter in October 2003 apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to the provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran was not given prior 
to the first AOJ adjudication of the veteran's claim, the 
notice was provided by the AOJ prior to the final transfer 
and certification of the case to the Board, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records 
and VA medical records, to include the reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Finality 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for a back disability is the 
RO's letter of January 2001.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will separately describe the evidence that was of 
record at the time of the prior denial, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The "old" evidence 

Most of the veteran's service medical records are 
unavailable, having been destroyed in a fire in a records 
center.  The available service medical records are negative 
for complaints or findings pertaining to a back disability.  

The veteran submitted a claim for service connection for 
residuals of a back injury in June 1978.  He related that he 
was injured in 1957 or 1958.  He left blank the space on the 
application in which he could report treatment following 
service for the disability for which he was claiming service 
connection.  

On an application for VA benefits submitted in January 1980, 
the veteran reported that he had been treated at the Conklin 
Clinic for his back from 1975 to 1980.

Another application for VA benefits was received in February 
1981 and shows that the veteran reported treatment by the 
same physician as noted above for, among other disabilities, 
a back problem, since 1959.

In a statement dated in April 1983, T. H. Conklin, Jr., D.O., 
reported that the veteran was disabled due to a chronic 
lumbar problem.  The pertinent diagnosis was chronic 
lumbosacral myositis.

Statements were received in 1983 from F.L.W. and G.T.B.  The 
statements are to the combined effect that they had served 
with the veteran and knew that he fell off a truck and was 
taken to a hospital for a back injury approximately in 1958.

Dr. Conklin reported in a June 1983 statement, that the 
veteran had been examined in that office dating back to 
October 1959.  It was indicated that the veteran had 
sustained a back injury in service.  He noted that the back 
problems did not develop until late 1959, gradually and 
progressively worsening through 1961, and still present.  The 
pertinent diagnosis was acute and chronic lumbosacral 
myositis.

In a letter received in December 1983, Dr. Conklin related 
that he had cared for the veteran since late 1959, when he 
presented with lower back problems.  

In March 1993, the National Personnel Records Center reported 
that no SGO records were available.  

The January 2001 RO letter

As noted above, by letter dated in January 2001, the RO 
informed the veteran that new and material evidence had not 
been received to reopen his claim for service connection for 
a back disability.  The veteran was advised of his appellate 
rights.  No appeal was taken from that determination, and it 
is final.  38 U.S.C.A. § 7105.

The additional evidence 

In a statement dated in April 2003, a private physician 
related that he had examined the veteran that month for 
complaints of chronic back pain.  He noted that the veteran 
described a history of an accident in service in 1958 in 
which he hurt his back, and such complaints continued ever 
since that time.  It was noted that the findings were 
consistent with an old compression fracture and moderate disc 
space narrowing.  

The veteran testified at a hearing at the RO, before a 
Decision Review Officer, in March 2004.  He stated that, when 
he was in the air police and stationed at Langley Field, 
Virginia, he was thrown off a truck and landed on his back.  
He asserted that he was taken to a field hospital and then to 
Portsmouth Naval Hospital and that he was treated for back 
problems.  He testified that the accident occurred in 1957 or 
1958.

In August 2004, additional service medical records were 
received.  These show that the veteran was hospitalized for 
unrelated complaints in August 1958.

Analysis 

As noted above, the RO most recently informed the veteran in 
January 2001 that new and material evidence had not been 
received to reopen a claim for service connection for a back 
disability.  The additional evidence received since that time 
includes service medical records that had not previously been 
of record and the veteran's testimony at a hearing at the RO 
in March 2004.  The Court, in Justus v. Principi, 3 Vet. App. 
510 (1992), set forth the general principle that the Board 
must presume the credibility of such testimony for 
determining whether such evidence is new and material.  In 
sum, the Board finds that this evidence is new and not 
cumulative, and raises a reasonable possibility of 
substantiating the claim.  As such, the Board finds that new 
and material evidence has been received to warrant reopening 
of the claim for service connection for a back disability.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a back disability and, to 
this extent, the appeal is granted.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for a back 
disability.  In this regard, the Board observes that Dr. 
Conklin has reported that he began treating the veteran 
within about one month of his separation from service.  There 
is no indication in the record that the VA has ever attempted 
to obtain any clinical records from Dr. Conklin's treatment.  
In addition, the Board notes that a VA examination to 
determine any relationship between the veteran's current back 
disability and service has not been conducted.

With respect to the claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a heart 
disability due to VA treatment, the record does not reflect 
that the appellant has been furnished the notice required by 
VCAA, to include as specified in 38 U.S.C.A. § 5103(a) and 
(b), relative to this issue.  In this case, the appellant has 
not been provided with notice of what specific information 
and/or specific medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim, and what 
specific evidence, if any, he is expected to obtain and 
submit, and what specific evidence will be retrieved by VA.  
Further, he must be advised to send any evidence in his 
possession pertinent to the appeal to VA.  The Board notes 
that the supplemental statement of the case issued in 
November 2004 provided the pertinent regulation concerning VA 
development, but this is not sufficient to comply with the 
requirements of the law.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  After securing the necessary 
authorization from the veteran for 
release of this information, the RO 
should contact Dr. Conklin and request a 
copy of all reports of treatment of the 
veteran since October 1959, as referenced 
in his June 1983 statement of record.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his current 
back disability.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's current 
back disability is related to service.  
The rationale for the opinion expressed 
must be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent, relative to the claim 
for benefits pursuant to 38 U.S.C.A. 
§ 1151.  Specifically, the appellant must 
be informed of the specific information 
and/or specific medical or lay evidence, 
not previously submitted, that is 
necessary to substantiate the claim on 
appeal, to include what specific 
evidence, if any, he is expected to 
obtain and submit, and what specific 
evidence will be retrieved by VA.  
Further, he must be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


